DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2014/0328668).
Regarding Claim 1, Anthony disclose a system [electro-magnetic coupling system] (Abstract), comprising: 
a fan (150) [12] of a turbofan engine (100) [10] (FIG. 1, ¶ [0047]); 
a first spool shaft (160A) [“A” – The high, intermediate and low-pressure turbines respectively drive the high and intermediate pressure compressors 14, 13 and the fan 12 by suitable interconnecting shafts] of the turbofan engine [10] (FIG. 1, FIG. 4, ¶ [0046]); 
a power source (310) including: 
a permanent magnet (420) [50] (FIG. 4); and 
a generator armature winding (430) [54] located in a generator magnetic field (415) produced by the permanent magnet [50] (FIG. 4, ¶ [0064-0065]); and 
an electrical gearbox (110) including: 
an armature winding (111) [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field] connected to the first spool shaft [“first shaft” from 13 – also refer to “A” above] and coupled to the power source (310) [The electrical cables connected to the electrical winding coils of the stator 54 can be fed through the static engine structure] (FIG. 4, Claim 1, ¶ [0064-0065]); and 
a magnetic receiver (112) [53] connected to the fan (FIG. 4, ¶ [0064]), and 
wherein an air gap is defined between the armature winding and the magnetic receiver [air gap between 53 & 54] (FIG. 4). 
Regarding Claim 2, Anthony disclose the system of claim 1 [see rejected Claim 1], 
wherein the electrical gearbox is an induction motor, wherein the magnetic receiver is a receiver armature winding (340) [a second (interpole) rotor 52 is mounted on a mounting region 53 of the (lower speed) intermediate-pressure spool, and a stator 54 which carries electrical winding coils to generate a second magnetic field is rigidly mounted to the static engine structure 55] (¶ [0064]).
Regarding Claim 4, Anthony disclose the system of claim 1 [see rejected Claim 1], 
wherein the magnetic receiver [53] is positioned coaxially within a cavity defined by the armature winding (FIG. 4).
Claims 1, 3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2014/0328668).
Regarding Claim 1, Anthony disclose a system [electro-magnetic coupling system] (Abstract), comprising: 
a fan (150) [12] of a turbofan engine (100) [10] (FIG. 1, ¶ [0047]); 
a first spool shaft (160A) [Refer to “A” above] of the turbofan engine [as shown in FIG. 1] (FIG. 1, 4); 
a power source (310) including: 
a permanent magnet (420) [50] (FIG. 4); and 
a generator armature winding (430) [54] located in a generator magnetic field (415) produced by the permanent magnet [50] (FIG. 4, ¶ [0064-0065]); and 
an electrical gearbox (110) including: 
an armature winding (111) [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field] connected to the first spool shaft [“first shaft” from 13 – also refer to “A” above] and coupled to the power source (310) [The electrical cables connected to the electrical winding coils of the stator 54 can be fed through the static engine structure] (FIG. 4, Claim 1, ¶ [0064-0065]); and 
a magnetic receiver (112) [51] connected to the fan (FIG. 4, ¶ [0047]), and 
wherein an air gap is defined between the armature winding and the magnetic receiver [air gap between 51 & 54] (FIG. 4). 
Regarding Claim 3, Anthony disclose the system of claim 1 [see rejected Claim 1], 
wherein the electrical gearbox is a permanent magnet motor, wherein the magnetic receiver is a permanent magnet array (330) [a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51 of the (higher speed) high-pressure spool] ([0064]). 
Regarding Claim 5, Anthony disclose the system of claim 1 [see rejected Claim 1], 
wherein the armature winding is positioned coaxially within a cavity defined by the magnetic receiver [51] (FIG. 4).  2PATENTApp. Ser. No.: 17/543,373Atty. Dkt. No.: 19-2657-US-CNT 
Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2014/0328668).
Regarding Claim 6, Anthony disclose the system of claim 1 [see rejected Claim 6], 
wherein the armature winding and the magnetic receiver are linked via a radial magnetic field [a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51] (¶ [0064]).  




Regarding Claim 7, Anthony disclose the system of claim 1 [see rejected Claim 1], 
further comprising: 
a second spool shaft (160B), coaxial with the first spool shaft [The engine may be a two spool engine having a high pressure spool and a low pressure spool, the or each first rotor being rotatable with one of the high pressure spool and the low pressure spool, and the or each second rotor being rotatable with the other of the high pressure spool and the low pressure spool.] (¶ [0031]);
wherein the permanent magnet (420) connected to the second spool shaft at an interface between the first spool shaft and the second spool shaft [Conveniently, the magnetic flux-producing formations of the first rotor may be permanent magnets] (¶ [0035]); and 
wherein the generator armature winding (430) is connected to the first spool shaft at the interface and located in a generator magnetic field (415) produced by the permanent magnet [Conveniently, the magnetic flux-producing formations of the first rotor may be permanent magnets. Another option, however, is for the magnetic flux-producing formations of the first rotor to be further electrical winding coils] (¶ [0035]); and 
a frequency converter (520), coupled to the generator armature winding and to the armature winding [This can be achieved by using a power electronic converter (not shown) to drive the stator winding current. Note that electrically the system is similar to a conventional brushless permanent magnet machine, and hence industry standard power converter technology and control techniques can be employed] (¶ [0066]).  
Regarding Claim 8, Anthony disclose the system of claim 7 [see rejected Claim 7], 
wherein the generator magnetic field propagates radially outward from an axis of rotation for the first spool shaft over a second air gap defined between the permanent magnet and the generator armature winding (FIG. 4 ¶ [0009]).  
Regarding Claim 9, Anthony disclose the system of claim 7 [see rejected Claim 7], 
wherein the generator magnetic field propagates coaxially to an axis of rotation for the first spool shaft over a second air gap defined between the permanent magnet and the generator armature winding (FIG. 4, ¶ [0009]).  
Claims 10-19 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2014/0328668).
Regarding Claim 10, Anthony disclose a turbofan engine (100) [electro-magnetic coupling system] (Abstract), comprising: 
a fan (150) [12] (FIG. 1); 
a turbine enclosure (120) [22] (FIG. 1 & 4), comprising: 
an air intake (121) [11] at an upstream end (FIG. 1 & 4); 3PATENT App. Ser. No.: 17/543,373 Atty. Dkt. No.: 19-2657-US-CNT  
a compression section (122) [14] downstream of the air intake [11] (FIG. 1 & 4); 
a combustion section (123) [15] downstream of the compression section [14] (FIG. 1 & 4); 
a turbine section (124) [16] downstream of the combustion section [15] (FIG. 1 & 4); and 
an exhaust (125) [19] at a downstream end (FIG. 1 & 4); 
a first spool shaft (160A) [refer to “A” above] coupled with a first compressor (170A) [refer to “A” above] of the compression section [14], with a first turbine (180A) [17] of the turbine section [“turbine section” with 17 and multiple 18] (FIG. 1 & 4); and 
an electrical gearbox (110) [“B” – “gearbox” from components 50 & 54] located upstream of the turbine enclosure [22] and coupled with the first spool shaft [14] and the fan [12], configured to transfer rotational energy from the first spool shaft rotating at a first rotational speed to the fan to rotate the fan at a second rotational speed [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field] (FIG. 4, Claim 1), 
wherein: 
the first rotational speed is different from the second rotational speed [a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51 of the (higher speed) high-pressure spool, a second (interpole) rotor 52 is mounted on a mounting region 53 of the (lower speed) intermediate-pressure spool] (¶ [0064]): and 
the electrical gearbox [refer to “B” above] generates an armature magnetic field (320) that rotates in a first direction opposite to a second direction (¶ [0034], ¶ [0061]).  


Regarding Claim 11, Anthony disclose the turbofan engine of claim 10 [see rejected Claim 10], 
wherein the first rotational speed is greater than the second rotational speed [a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51 of the (higher speed) high-pressure spool, a second (interpole) rotor 52 is mounted on a mounting region 53 of the (lower speed) intermediate-pressure spool] (¶ [0064]), 
wherein the electrical gearbox generates an armature magnetic field (320) that rotates in a first direction opposite to a second direction in which the fan and the first spool shaft rotate (¶ [0071]).  
Regarding Claim 12, Anthony disclose the turbofan engine of claim 10 [see rejected Claim 10],
wherein the first rotational speed is less than the second rotational speed [a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51 of the (higher speed) high-pressure spool, a second (interpole) rotor 52 is mounted on a mounting region 53 of the (lower speed) intermediate-pressure spool] (¶ [0064]), 
wherein the electrical gearbox generates an armature magnetic field (320) that rotates in a shared direction in which the fan and the first spool shaft rotate (¶ [0034]).  
Regarding Claim 13, Anthony disclose the turbofan engine of claim 10 [see rejected Claim 10], 
further comprising a nacelle (130) [21] in which the fan [12] and the turbine enclosure [22] are defined, and 
wherein the turbine enclosure [22] and the nacelle [21] define a bypass flow chamber (131) [23] therebetween (FIG. 1).  4PATENTApp. Ser. No.: 17/543,373Atty. Dkt. No.: 19-2657-US-CNT 
Regarding Claim 14, Anthony disclose the turbofan engine of claim 10 [see rejected Claim 10],
wherein the electrical gearbox comprises: 
an armature winding (111) [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field], coupled to a power source (310), and coupled to the first spool shaft [14] [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field] (FIG. 4, Claim 1); and 
a magnetic receiver (112) [51], separated from the armature winding by an air gap [air gap between 51 & 54], and coupled to the fan (FIG. 1, FIG. 4).  

Regarding Claim 15, Anthony disclose the turbofan engine of claim 14 [see rejected Claim 14],
further comprising: 
a second spool shaft (160B) coupled with a second compressor (170B) of the compression section and with a second turbine (180B) of the turbine section and running coaxially with the first spool shaft (refer to “A” above, FIG. 4), 
wherein the second spool shaft is configured to rotate at a third rotational speed [Locating the coupling system between the high-pressure and low-pressure spools in a 2-shaft engine or between the high-pressure and intermediate-pressure spools in a 3-shaft engine can conflict with the location of the radial driveshaft of the engine.] (¶ [0085]); 
and wherein the power source comprises: 
a generator armature winding (430) [54] connected to the first spool shaft [refer to “A” above] (FIG. 4); 
a permanent magnet (420) [50] connected to the second spool shaft [refer to “B” above] and separated from the generator armature winding via a second air gap [“second air gap” between 53 and 54] (FIG. 4), 
wherein the permanent magnet is configured to: 
emit a generator magnetic field (415) (FIG. 4, ¶ [0064-0065]); 
rotate relative to the generator armature winding at a differential rotational speed corresponding to a difference between the first rotational speed and the third rotational speed [Locating the coupling system between the high-pressure and low-pressure spools in a 2-shaft engine or between the high-pressure and intermediate-pressure spools in a 3-shaft engine can conflict with the location of the radial driveshaft of the engine.] (¶ [0085]); and 
induce a generated current in the generator armature winding (magnet 50 and windings “induce a generated current” when rotating); and 
a frequency converter (520) connected to the generator armature winding and the electrical gearbox, configured to receive the generated current and transmit an input current of a different frequency than the generated current to power the armature winding in the electrical gearbox [This can be achieved by using a power electronic converter (not shown) to drive the stator winding current. Note that electrically the system is similar to a conventional brushless permanent magnet machine, and hence industry standard power converter technology and control techniques can be employed] (¶ [0066]).  
Regarding Claim 16, Anthony disclose the turbofan engine of claim 14 [see rejected Claim 14],
wherein the magnetic receiver is a receiver armature winding (330) [a second (interpole) rotor 52 is mounted on a mounting region 53 of the (lower speed) intermediate-pressure spool, and a stator 54 which carries electrical winding coils to generate a second magnetic field is rigidly mounted to the static engine structure 55] (¶ [0064]).  5PATENTApp. Ser. No.: 17/543,373Atty. Dkt. No.: 19-2657-US-CNT
Regarding Claim 17, Anthony disclose the turbofan engine of claim 14 [see rejected Claim 14],
wherein the magnetic receiver is a permanent magnet array (320) a first (permanent magnet) rotor 50 which produces a first magnetic field is mounted on a mounting region 51 of the (higher speed) high-pressure spool] ([0064]).  
Regarding Claim 18, Anthony disclose a method (600) (Abstract), comprising: 
rotating (610) a spool shaft (160) [14] in a turbofan engine (100) [10] at a first rotational speed (FIG. 1, FIG. 4); 
powering an armature winding (111) [54] on a first end of the spool shaft (160) [14] to generate an armature magnetic field (320) [the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field] (FIG. 4, Claim 1), 
wherein the armature magnetic field rotates at a second rotational speed different from the first rotational speed [wide speed ranges] (¶ [0019]); 
transferring rotational energy from the spool shaft [14] to a magnetic receiver [51] coupled to a fan via the armature magnetic field [the first rotor carries a plurality of magnetic flux-producing formations which produce a first magnetic field, the stator carries a plurality of electrical winding coils which are energisable to generate a second magnetic field, and the second rotor carries an arrangement of interpoles which modulate the first and second magnetic fields such that the modulated fields interact to transfer torque between the spools.] (FIG. 4, Claim 1); and 
rotating the fan at a third rotational speed [wide speed ranges] (¶ [0019]). 
Regarding Claim 19, Anthony disclose the method of claim 18, 
wherein the third rotational speed is controlled via a direction and a magnitude of the second rotational speed relative to the first rotational speed [Alternatively, the engine may be a three spool engine having a high pressure spool, an intermediate pressure spool and a low pressure spool.] (¶ [0031]).  
Regarding Claim 21, Anthony disclose the method of claim 18, 
wherein the magnetic receiver is a permanent magnet array (320) [permanent magnets] (Claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832